Title: To Benjamin Franklin from Thomas Digges, 11 June 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 11 June 1779.
I receivd Your favour of the 30th ulo. & find by it only one of my letters have miscarryd. By mentioning the dates of my letters I did not mean to draw you into answering any of them but meerly to assertain their safety; I well know how much better Your time is employd than by answering letters of little import, never mind me, but when you have any thing to do which you may think proper to require of me to transact. I have never yet found any letters have miscarryd under Your last direction, but this will not do for such Towns as have french Prisoners in the neighbourhood, because there is a rule to open them in order to find out if the letters are not for prisoners; In London it will do well, but as I am going to Bristol for a few weeks having some goods to Ship on Spanish bottoms expected & now there I should be glad to receive any commands of Yours under direction Mr. William Singleton Church Post Office Bristol.
I have made every application in my power about W Peters, & shall continue my endeavours to find him out & do what you require; I have wrote to Mrs. Roberts at Liverpoole, the house he lodgd in, to find out from her when he left that place, where gone &ca, but as yet I have no ansr.
I wrote to you by Mr Panchaud who went by the packet of the 1st Int. and as you had mentiond to me You would pay the bill on Brehon when it again appeard, I took the liberty to draw one for 20£ to Mr Panchaud, wch on Rect. He was to remit it to his friend here. As You mention in Yr. last you had paid Brehons Bill this will of course be cancelld & returnd to me.
I shewd DH that part of Yr. letter which relates to the Cartel of Prisoners & the mention of the Port of Morlaix in preference to Nantes &ca. He spoke to Mr Stephens abt it before me, who did not seem at all averse to letting the whole remaining prisoners go in the next voyage, but abt this, Lord Sandwich was to be consulted: They are, both at the Admy & board of Sick & hurt, very much surprisd that there is as yet no accots whatever from the transport which carried over the first hundred, & say She must be either lost or detaind for want a like number of British Sailors to return for those who were sent. Much surprisd also to hear that there are prisoners in Spain.
The Books You order to be forwarded to Messrs. Horneca Grand & Co. of Amsterdam are now in the packing up, & will be sent in a Ship to sail in about ten days calld the Anna Maria Christiaan Roeloffs Master they will be put in as small a deal box As possible and markd BF directed also on a card to Horneca & Grand, so that you may give the necessary orders to Amsterdam about them. I have got some friends trying to collect annecdotes & matter to help Dr. Gordon in his work. General Washington two years ago wrote to me to forward him some books, & give what assistance I could. I was with Dr Price to day & mentiond such a work to him as well as our valuable Bishop In whose family, thanks to you, I have been more than once very happy they all went into Hampshire on tuesdy & I believe Yours was the last name mentiond in the town House by Miss Georgiana. Wilkes also promisd Me some annecdotes, and Mrs. MaCaulay to use her pen, but the former is so busied in rectifying the errors of Christianity & putting all Religions upon the level of the haram, that I have little hopes from him; and I guess Madam is too much engagd as yet in the joys of new wedded Love and envelopd in the embraces of Her Young highlander to take up her pen.

I gave You from time to time, as often as any new occurrence arose, the progress of the business I have lately been upon, & which I had most seriously at heart, and as I was well convincd it was taken up seriously & properly by the parties most interested in it I gave it all my attention & constantly held it in view. I wish I knew all the actors as thoroughly as You know them, but I have attended long enough to their moves to discover they are very expert in little dirty parliamentary craft, but have none of that true wisdom which comprehends the extensive and great Interests of their Country. I am sorry our friend got so little by his laudable endeavours to serve both Countries. There was a decision negative to the first & leading proposition of a ten years truce, because it was in fact giving Independence. This is the sum total & I dare say I need not enter into particulars. The plan of Ministry is to try another years work in Ama. The idle scheme of Govr. F which I mentiond in my last to You, however ridiculous & absurd it may appear, is to be adopted; much expectation is formd from it, from dissentions & cabal in Congress, disunion & distress among the people &ca. &ca. Whatever Negotiations the ministry at present have in view are certainly intended to be offerd thro Sr. H Clinton who will probably be armd with a new Commission & fuller powers.— Something similar to this & very great offers for the Georgians are gone over to Prevost.
There will be some conversation to day in the house on a motion of Sir W. Merediths for ministry to declare what they intend to do; Our friend will hold forth on this occasion, & probably tomorrow will open some new lights.

The Evidence of the Torey Worthies who are calld in by Lord G.G to overweigh the evidence of Lord Cornwallis Genl Grey &c &c. has not yet extended further than to Genl Robertson, who has been three intire days at the bar giving as dull a narrative as was ever heard in that house. It is thought Galloways will come next, and so on down to the worthy little Jebas. Many are of opinion parliament will rise on thursday & cut short this enquiry, & deprive these Gentn. of an oppertunity to clinch the nail of their ruin in America; for I cannot help thinking if they controvert the evidence of Cornwallis Grey &ca. and aim at establishing an opinion of the practicability of carrying on the war and subjugating america they will innevitably fix their ruin in both Countries. Genl Robinsons evidence was generally much ridiculd & laughd at; It tended to exculpate Lord G.G of any inattention to the necessary supplies of Men Ships &ca. &ca., to the crimination of Genl Howe, and to prove to all the world (except those who are already well informd of the state of facts) that Washington with twelve or fifteen thousand men (never more) has baffled every effort of the British and mercenary armies of upwards of 40,000 men commanded by Sr. W Howe and aided by a fleet of 80 to 90 Sail of Men of War; But his Evidence more than all clearly serves to prove that this wise & good ministry have projected and carryd on the war by the advise & recommendation of Fools, and they now bring these very fools to prove it.
An Express armd Vessel is arrivd from N York the 4th. May. The accots. nearest the truth & which are believd at Loyds are as follows. A Detatchd Army of 7 Regts. Under Erskine abot: 2,500 men was on the point of sailing to the So.ward on some expedition, said in N York to be sent as a Reenforcement to Prevost, but more probably from Mrs. Tryons accot. to be bound to Chesepeak Bay, either to support some discontents on the Eastern Shore or to act on the Virga. side as a divertion in favor of the Georgia Army which if report speaks truth, has receivd two checks from Lincoln & was obligd to retire nearer to their head quarters at Savannah.
Seven Sail of Victualling transports under convoy of the Jason frigate bound from N York to Georgia with supplys for the Army in the South, were taken convoy & all by three American Cruisers on the Coasts of Carolina.
The Revenge Capt Cunningham after taking in all about forty sail of prizes, was himself taken by an English frigate near Bermudas & carried into New York.
No appearances of any active exertions of the British army from New York, but there was a current talk that Govr F with a body of Amn Loyalists & a few troops were going into the Jerseys from which quarter there was strong desertions & every confirmation of the disunion & distress of the People.
Since I wrote to You about my Bror. a Cozn. of mine Dr Stewarts Son of Annapolis has been with me; he saild in the same vessel with my Brother the doctor & was taken & carryd into N York. I have a full detail of the state of things in that quarter of Ama. Their greatest evil is the failure for now two years of the Crop of Wheat. Mr Stewart being a Scotsmans Son got interest to come to Europe gratis, but my Brothers politics being well known & his having been much about the person of Genr Washington for the last two or three years, he could not obtain permission to die at Sea & was left a prisoner in N York very near wore down in a Consumption.
If any thing new transpires to day I will give you a line by common post to night. This is intended for the Spanish bag. I am with great truth & the highest esteem Dr. Sir Yr very obligd & Obt Servt.
T.D——
 
Notation: June 11. 79
